DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 301 inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owen et al. (US 2018/0222460 A1 hereinafter referred to as “Owen”).
With respect to claim 1, Owen discloses, in Figs.1-6, a vehicle sink alert method for a vehicle in a surroundings, the vehicle having a plurality of wheels, the vehicle sink alert method comprising: monitoring lateral force/(wheel torque force) exerted on a monitored wheel of the plurality of wheels using a force sensor/(torque sensor) coupled to the monitored wheel, the force sensor providing lateral force readings (see Par.[0021], [0025]-[0028] wherein drive/brake torque (i.e. lateral axial rotational force) being applied to one or more wheels of the vehicle and vehicle sensors such as engine torque sensor, a driveline torque sensor are disclosed); collecting image data of the surroundings using a camera (see Par.[0051]-[0052] wherein provided terrain indicator output signals, indicative of the nature of the terrain over which the vehicle is traveling, processed by VCU (i.e. Video data Control or Capture Unit) 16 is disclosed; it is submitted by the examiner that, inherently, VCU collets and converts video data (in this case terrain video data) from active cameras connected to it); monitoring vehicle sensors providing vehicle parameter readings, the vehicle parameter readings including vehicle speed readings (see Par.[0021], [0025], [0032], [0037], [0040]-[0044] wherein monitor the speed of the vehicle as the vehicle decelerates in response to the brake command based on terrain condition (i.e. wheel sink) parameters threshold is disclosed); calculating a wheel sink depth for the monitored wheel using the lateral force readings and the vehicle speed readings (see Par.[0012], [0097] wherein at least limits the depth to which the vehicle wheels sink or dig into the surface of the terrain, and therefore, results in the vehicle 
With respect to claim 3, Owen discloses, in Figs.1-6, the vehicle sink alert method, further comprising: determining vehicle motion using the image data and the vehicle parameter readings, the vehicle parameter readings further including vehicle throttle position readings and vehicle gear position readings; and wherein predicting whether a vehicle sink event is expected further uses the determined vehicle motion (see Par.[0051]-[0052] wherein provided terrain indicator output signals, indicative of the nature of the terrain over which the vehicle is traveling, processed by VCU (i.e. Video data Control or Capture Unit) 16 is disclosed; it is submitted by the examiner that, inherently, VCU collets and converts video data (in this case terrain video data) from active cameras connected to it; see Par.[0021], [0025], [0032], [0037], [0040]-[0044] wherein monitor the speed of the vehicle as the vehicle decelerates in response to the brake command based on terrain condition (i.e. wheel sink) parameters threshold is disclosed; see Figs.4A-4D, Par.[0085]-[0088] and [0095]-[0096] wherein step 116, comprises determining the type of terrain the vehicle is traversing and then determining whether the prevailing terrain is one deemed to be well-suited for the functionality of method 100).
With respect to claim 4, Owen discloses, in Figs.1-6, the vehicle sink alert method, further comprising: calculating a wheel sink depth change for the monitored wheel using current and previous values of the calculated wheel sink depth; wherein predicting whether a vehicle sink event is expected further uses the wheel sink depth change (see Par.[0051]-[0052] wherein provided terrain indicator output signals, indicative of the nature of the terrain over which the vehicle is traveling, processed by VCU (i.e. Video data Control or Capture Unit) 16 is disclosed; it is submitted by the examiner that, inherently, VCU collets and converts video data (in this case terrain video data) from active cameras connected to it; see 
With respect to claim 10, Owen discloses, in Figs.1-6, a vehicle sink alert method for a vehicle in a surroundings, the vehicle having a plurality of wheels and a plurality of vehicle sensors, the vehicle sink alert method comprising: receiving vehicle parameter readings from the plurality of vehicle sensors (14) (see Par.[0025], [0030], [0032]-[0033], [0037]-[0039] wherein vehicle sensors for parameters reading is disclosed); calculating a wheel sink depth for a monitored wheel of the plurality of wheels using the vehicle parameter readings (see Par.[0012], [0097] wherein at least limits the depth to which the vehicle wheels sink or dig into the surface of the terrain, and therefore, results in the vehicle decelerating and coming to a stop in a more composed and expected manner than if the brake torque was not adjusted (i.e. correctional wheel acceleration/deceleration in function of to the depth to which the vehicle wheels sink) is disclosed); receiving image data of the surroundings from a camera (see Par.[0051]-[0052] wherein provided terrain indicator output signals, indicative of the nature of the terrain over which the vehicle is traveling, processed by VCU (i.e. Video data Control or Capture Unit) 16 is disclosed; it is submitted by the examiner that, inherently, VCU collets and converts video data (in this case terrain video data; see Par.[0012], [0097] wherein at least limits the depth to which the vehicle wheels sink or dig into the surface of the terrain, and therefore, results in the vehicle decelerating and coming to a stop in a more composed and expected manner than if the brake torque was not adjusted (i.e. correctional wheel acceleration/deceleration in function of to the depth to which the vehicle wheels sink) is disclosed); calculating field conditions using the image data; predicting whether a vehicle sink event is expected using the calculated wheel sink depth and the calculated field conditions (see Figs.4A-4D, Par.[0085]-[0088] and [0095]-[0096] wherein step 116, comprises determining the type of terrain the vehicle is traversing and then determining whether the prevailing terrain is one deemed to be well-suited for the functionality of method 100); and activating an alert when a vehicle sink event is predicted (see Par.[0046] wherein system 28 to provide alert is disclosed).
With respect to claim 16, Owen discloses, in Figs.1-6, a vehicle sink alert system for a vehicle that includes a plurality of vehicle sensors and a plurality of wheels, the vehicle sink alert system comprising: a force sensor configured to be coupled to a monitored wheel of the plurality of wheels, to monitor lateral force on the monitored wheel and to provide lateral force readings (see Par.[0025], [0030], [0032]-[0033], [0037]-[0039] wherein vehicle sensors for parameters reading is disclosed); a camera configured to collect image data (see Par.[0051]-[0052] wherein provided terrain indicator output signals, indicative of the nature of the terrain over which the vehicle is traveling, processed by VCU (i.e. Video data Control or Capture Unit) 16 is disclosed; it is submitted by the examiner that, inherently, VCU collets and converts video data (in this case terrain video data); a vehicle interface configured to communicate with the plurality of vehicle sensors to provide vehicle speed readings (see Par.[0021], [0025], [0032], [0037], [0040]-[0044] wherein monitor the speed of the vehicle as the vehicle decelerates in response to the brake command based on terrain condition (i.e. wheel sink) parameters threshold is disclosed); a controller configured to calculate wheel sink depth based on the lateral force readings and the vehicle speed readings, and to calculate field conditions based on the image data; and an alert device (see Par.[0046] wherein system 28 to provide alert is disclosed); wherein the controller is configured to predict whether a vehicle sink event is expected based on the calculated wheel sink depth and field conditions, and to activate the alert device when a vehicle sink event is predicted (see Figs.4A-4D, Par.[0085]-[0088] and [0095]-[0096] wherein step 116, comprises determining the type of terrain the vehicle is traversing and then determining whether the prevailing terrain is one deemed to be well-suited for the functionality of method 100).
Claims1-2, 10-12, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madsen et al. (US 2019/0129435 A1 hereinafter “Madsen”).
With respect to claim 1, Madsen discloses, in Figs.1A-1B, 2-11, a vehicle sink alert method for a vehicle in a surroundings, the vehicle having a plurality of wheels, the vehicle sink alert method comprising: monitoring lateral force/(wheel revolutions lateral force) exerted on a monitored wheel of the plurality of wheels using a force sensor coupled to the monitored wheel, the force sensor providing lateral force readings (see Par.[0042], [0055], [0067]-[0068], [0082], [0096], [0118]-[0119] wherein monitoring speed /velocity data of vehicle based on wheel revolutions via automatic or semi-automatic control 
With respect to claim 2, Madsen discloses, in Figs.1A-1B, 2-11, the vehicle sink alert method, further comprising: monitoring Global Positioning System (GPS) coordinates of the vehicle using a GPS sensor; retrieving historical vehicle sink data with associated GPS coordinates for each historical vehicle sink event (see Par.[0043], [0047], [0051], [0053], [0055], [0088] wherein a measurement from a 3D sensor may be used to detect the actual GNSS antenna height above the ground surface); and wherein predicting whether a vehicle sink event is expected further uses the GPS coordinates and the historical vehicle sink data (see Par.[0054], [0058], [0071] and [0099]-[0102] wherein predicting terrain traversability 
With respect to claim 10, Madsen discloses, in Figs.1A-1B, 2-11, a vehicle sink alert method for a vehicle in a surroundings, the vehicle having a plurality of wheels and a plurality of vehicle sensors, the vehicle sink alert method comprising: receiving vehicle parameter readings from the plurality of vehicle sensors (see Fig.1B, Par.[0018], [0042], [0051], [0053], [0082]-[0083] wherein control system including user interface monitoring of vehicle parameters including sensors for determining characteristics regarding a vehicle or terrain, such as an accelerometer, a gyroscopic sensor, and/or a magnetometer is disclosed); calculating a wheel sink depth for a monitored wheel of the plurality of wheels using the vehicle parameter readings (see Fig.8, Par.[0043], [0049] wherein if the vehicle is sinking into the ground, the change in the antenna height may be used to measure the depth of the tracks made by the vehicle to determine the degree to which the vehicle is sinking into the ground by estimating the height of crops relative to the ground, as well the depth beneath the ground level of the tracks made by the vehicle are disclosed; see Par.[0140], [0149] wherein the terrain mapping system of example 7, wherein generating the three-dimensional terrain map includes determining a depth of tracks made by the vehicle based on a change in the height of the portion of the vehicle above the ground surface); receiving image data of the surroundings from a camera; calculating field conditions using the image data (see Fig.1B, Par.[0018], [0042], [0051], [0053], [0082]-[0083] wherein control system including user interface monitoring of vehicle parameters including sensors for determining characteristics regarding a vehicle or terrain, such as an accelerometer, a gyroscopic sensor, and/or a magnetometer is disclosed); predicting whether a vehicle sink event is expected using the calculated wheel sink depth and the calculated field conditions; and activating an alert when a vehicle sink event is predicted (see Par.[0024] wherein the user interface includes number of output devices to provide an alert to the user regarding terrain condition, vehicle path as well as to suggest a course of action related to wheel maneuvering parameters; see Par.[0054], [0058], [0071] and [0099]-[0102] wherein predicting terrain traversability for vehicle by getting information from multiple vehicles and training prediction models based on such data, embodiments of the disclosure 
With respect to claim 11, Madsen discloses, in Figs.1A-1B, 2-11, the vehicle sink alert method, further comprising: receiving Global Positioning System (GPS) coordinates of the vehicle (see Par.[0043], [0047], [0051], [0053], [0055], [0088] wherein a measurement from a 3D sensor may be used to detect the actual GNSS antenna height above the ground surface); retrieving historical vehicle sink data with associated GPS coordinates for each historical vehicle sink event; and wherein predicting whether a vehicle sink event is expected further uses the GPS coordinates and the historical vehicle sink data (see Par.[0054], [0058], [0071] and [0099]-[0102] wherein predicting terrain traversability for vehicle by getting information from multiple vehicles and training prediction models based on such data, embodiments of the disclosure can help vehicle control systems to handle more difficult scenarios without human intervention, thus providing improvements over conventional autonomous or semi-autonomous vehicle control systems).
With respect to claim 12, Madsen discloses, in Figs.1A-1B, 2-11, the vehicle sink alert method, further comprising: calculating a wheel sink depth change for the monitored wheel using current and previous values of the calculated wheel sink depth; wherein predicting whether a vehicle sink event is expected further uses the wheel sink depth change (see Fig.8, Par.[0043], [0049] wherein if the vehicle is sinking into the ground, the change in the antenna height may be used to measure the depth of the tracks made by the vehicle to determine the degree to which the vehicle is sinking into the ground by estimating the height of crops relative to the ground, as well the depth beneath the ground level of the tracks made by the vehicle are disclosed; see Par.[0140], [0149] wherein the terrain mapping system of example 7, wherein generating the three-dimensional terrain map includes determining a depth of tracks made by the vehicle based on a change in the height of the portion of the vehicle above the ground surface).
With respect to claim 16, Madsen discloses, in Figs.1A-1B, 2-11, a vehicle sink alert system for a vehicle that includes a plurality of vehicle sensors and a plurality of wheels, the vehicle sink alert system comprising: a force sensor configured to be coupled to a monitored wheel of the plurality of wheels, to monitor lateral force on the monitored wheel and to provide lateral force readings (see Fig.1B, Par.[0018], [0042], [0051], [0053], [0082]-[0083] wherein control system including user interface monitoring of vehicle 
With respect to claim 17, Madsen discloses, in Figs.1A-1B, 2-11, the vehicle sink alert system, further comprising: a Global Positioning System (GPS) sensor configured to monitor vehicle location and provide GPS readings (see Par.[0043], [0047], [0051], [0053], [0055], [0088] wherein a measurement from a 3D sensor may be used to detect the actual GNSS antenna height above the ground surface); and a memory configured to store historical vehicle sink data with associated GPS coordinates for each historical vehicle sink event; wherein the controller is configured to predict whether a vehicle sink event is expected based also on the GPS readings and the historical vehicle sink data (see Par.[0054], [0058], [0071] and [0099]-[0102] wherein predicting terrain traversability for vehicle by getting information from multiple vehicles and training prediction models based on such data, embodiments of the disclosure can help vehicle control systems to handle more difficult scenarios without human intervention, thus providing improvements over conventional autonomous or semi-autonomous vehicle control systems).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maden in view of Gaither et al. (US 2019/0135262 A1 hereinafter referred to as “Gaither”).
With respect to claim 3, Madsen discloses all the limitations of claim 2. Moreover, Madsen discloses in Figs.1A-1B, 2-11, the vehicle sink alert method, further comprising: determining vehicle motion using the image data and the vehicle parameter readings; and wherein predicting whether a vehicle sink event is expected further uses the determined vehicle motion (see Par.[0043], [0047], [0051], [0053], [0055], [0088] wherein a measurement from a 3D sensor may be used to detect the actual GNSS antenna height above the ground surface); and wherein predicting whether a vehicle sink event is expected further uses the GPS coordinates and the historical vehicle sink data (see Par.[0054], [0058], [0071] and [0099]-[0102] wherein predicting terrain traversability for vehicle by getting information from multiple vehicles and training prediction models based on such data, embodiments of the disclosure can help vehicle control systems to handle more difficult scenarios without human intervention, thus providing 
Gaither discloses, in Figs.1-8, the vehicle sink alert method, further comprising: determining vehicle motion using the image data and the vehicle parameter readings (see Par.[0036] wherein sensors that detect external conditions can include sonar, radar, lidar or other vehicle proximity sensors and cameras or other image sensors is disclosed), the vehicle parameter readings further including vehicle throttle position readings and vehicle gear position readings (see Par.[0052], [0057] wherein monitoring vehicle characteristics such as wheel slip, activation of a sequential or low-range gear setting, vehicle rocking back and forth, gear selector switches back and forth between Reverse and a Forward at a rapid rate which may be accompanied by wide-open-throttle condition is disclosed); and wherein predicting whether a vehicle sink event is expected further uses the determined vehicle motion (see Par.[0060] wherein determine whether the vehicle is sinking in accordance to the ground condition is disclosed).
Madsen and Gaither are analogous art because they are all directed to a vehicle’s wheel adjustment system based on terrain condition, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Madsen to include Gaither because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the wheel adjustment parameter in Madsen by including throttle and gear adjustments as taught by Gaither in order to utilize precise wheel reaction such as related to gear and throttle such as to accurately determine a loss-of-traction condition in order to effectively utilize the assist mode to alter vehicle drive train characteristics by allowing a greater amount of torque to be applied with a reduced likelihood of wheel slippage thereby improving driving performance under hostile terrain condition.
With respect to claim 4, Madsen discloses, in Figs.1A-1B, 2-11, the vehicle sink alert method, further comprising: calculating a wheel sink depth change for the monitored wheel using current and previous values of the calculated wheel sink depth; wherein predicting whether a vehicle sink event is expected further uses the wheel sink depth change (see Fig.8, Par.[0043], [0049] wherein if the vehicle is 
With respect to claim 18, Madsen discloses all the limitations of claim 17. Moreover, Madsen discloses in Figs.1A-1B, 2-11, the vehicle sink alert method, further comprising: determining vehicle motion using the image data and the vehicle parameter readings; and wherein predicting whether a vehicle sink event is expected further uses the determined vehicle motion (see Par.[0043], [0047], [0051], [0053], [0055], [0088] wherein a measurement from a 3D sensor may be used to detect the actual GNSS antenna height above the ground surface); and wherein predicting whether a vehicle sink event is expected further uses the GPS coordinates and the historical vehicle sink data (see Par.[0054], [0058], [0071] and [0099]-[0102] wherein predicting terrain traversability for vehicle by getting information from multiple vehicles and training prediction models based on such data, embodiments of the disclosure can help vehicle control systems to handle more difficult scenarios without human intervention, thus providing improvements over conventional autonomous or semi-autonomous vehicle control systems). However, Madsen does not explicitly disclose the vehicle parameter readings further including vehicle throttle position readings and vehicle gear position readings.
Gaither discloses, in Figs.1-8, the vehicle sink alert system, wherein: the vehicle interface is further configured to provide vehicle throttle position readings and vehicle gear position readings (see Par.[0052], [0057] wherein monitoring vehicle characteristics such as wheel slip, activation of a sequential or low-range gear setting, vehicle rocking back and forth, gear selector switches back and forth between Reverse and a Forward at a rapid rate which may be accompanied by wide-open-throttle condition is disclosed); the controller is further configured to determine vehicle motion and to determine whether a current vehicle sink event has occurred at the current vehicle location based on the image data, the vehicle throttle position readings and the vehicle gear position readings (see Par.[0036] wherein sensors that detect external conditions can include sonar, radar, lidar or other vehicle proximity sensors and 
Madsen and Gaither are analogous art because they are all directed to a vehicle’s wheel adjustment system based on terrain condition, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Madsen to include Gaither because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the wheel adjustment parameter in Madsen by including throttle and gear adjustments as taught by Gaither in order to utilize precise wheel reaction such as related to gear and throttle such as to accurately determine a loss-of-traction condition in order to effectively utilize the assist mode to alter vehicle drive train characteristics by allowing a greater amount of torque to be applied with a reduced likelihood of wheel slippage thereby improving driving performance under hostile terrain condition.
Allowable Subject Matter
Claims 5, 9, 3 and 19 and the dependent claims thereof are objected to as being dependent upon a rejected base claims 1, 10 and 16 respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Relevant prior art of record which commensurate at least portions of the present Invention have been cited in form PTO-892.
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818